Title: From George Washington to Hezekiah Wetmore, 8 January 1783
From: Washington, George
To: Wetmore, Hezekiah


                        
                            Sir
                            Head Quarters Jany 8 1783
                        
                        In the Regulation for paying Subsistence to the Officers of the Army it was not considered that the Officers
                            of Cavalry are allowed more servants without Arms than those of the Infantry.
                        Untill the Secy at War shall give further directions on this head you will please to pay to the Officers of
                            Cavalry subsistence for the number of Servants without Arms allowed them by the Regulation made by a Board of Genl
                            Officers in Philada last Winter & published in the Genl Orders of the 18th Jany last.
                    